AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                                                                                                                          FILED
                                                                                                                     U.S. DISTRICT COURT
                       Sheet I                                                                                   EASTERN DISTRICT ARKANSAS

                                                                                                                         MAY 1 9 2021
                                     UNITED STATES DISTRICT COURT
                                                                                                             JAMES W. McCORMACK, CLERK
                                                         Eastern District of Arkansas                        By·        ~ ~.p
                                                                                                                •                       DEPCLERK
           UNITED STATES OF AMERICA                                   )) JUDGMENT IN A CRIMINAL CASE
                                v.                                    ) (For Revocation of Probation or Supervised Release)
                                                                      )
                       CORY JONES                                     )
                                                                      ) Case No. 4:03-cr-00005-JM-1
                                                                      ) USM No. 22853-009
                                                                      )
                                                                      )                         Leslie Borgognoni
                                                                                                 Defendant's Attorney
THE DEFENDANT:
~ admitted guilt to violation of condition(s)           _2~a_n_d_4_ _ _ _ _ _ _ _ of the term of supervision.
•   was found in violation of condition(s) count(s) _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number             Nature of Violation                                                             Violation Ended
2 - Mandatory (3)             Unlawful use of a controlled substance                                         03/23/2021

4 - Standard (7)                Failure to obtain employment as instructed                                   03/31/2021




       The defendant is sentenced as provided in pages 2 through _ _2__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
~ The defendant has not violated condition(s)             1, 3, 5, and 6    and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully pa~d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 0441                                                  05/19/2021

Defendant's Year of Birth:           1978

City and State of Defendant's Residence:                                                          Signature of Judge
Jacksonville, Arkansas
                                                                               JAMES M. MOODY JR., U.S. DISTRICT JUDGE
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet 2- Imprisonment
                                                                                                 Judgment -   Page   -=2-   of   2
DEFENDANT: CORY JONES
CASE NUMBER: 4:03-cr-00005-JM-1


                                                              IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
13 MONTHS on each count to run concurrently; with no term of supervised release to follow in this case




     !if   The court makes the following recommendations to the Bureau of Prisons:

The Court recommends the defendant participate in substance abuse treatment, and educational and vocational
programs during incarceration. The Court further recommends designation to a facility close to eastern Arkansas to
allow the defendant to remain near his family.

     !if   The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:
           •    at   _________ •                       a.m.      •    p.m.    on
           •    as notified by the United States Marshal.

     •     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •    before 2 p.m. on
           •    as notified by the United States Marshal.
           •    as notified by the Probation or Pretrial Services Office.

                                                                      RETURN
I have executed this judgment as follows:




           Defendant delivered on                                                    to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                              UNITED STA TES MARSHAL


                                                                             By
                                                                                           DEPUTY UNITED STA TES MARSHAL
